Exhibit 10.78.1

 

THIRD AMENDMENT OF

RESTRICTED STOCK AWARD AGREEMENT

 

This Third Amendment of Restricted Stock Award Agreement is between Path 1
Network Technologies Inc. (“Path 1”) and John Zavoli (“Zavoli”) as of August 11,
2005. It amends the Restricted Stock Award Agreement between the parties dated
October 23, 2003, as previously amended (the “Stock Agreement”).

 

1. A new Section 16 is added to the Stock Agreement to read in full as follows:

 

16. Special Vesting of Pent-Up Restricted Stock. Notwithstanding anything in
Section 3(b) to the contrary, the 51,458 shares of Restricted Stock which were
scheduled to have vested by July 31, 2005, but did not vest by July 31, 2005
because on each scheduled vesting date and continuously thereafter a “closed
window period” has been in effect, and the 5,417 shares of Restricted Stock
which were scheduled to vest on September 30, 2005 (together, the “Pent-Up
Restricted Stock”), shall vest in accordance with this Section 16. On each of
October 13, 2005 and the same day of each of the nine succeeding calendar months
(the ten “Monthly Vesting Dates”), one-tenth of the Pent-Up Restricted Stock
shall vest, based on the Participant’s continuous employment with the Company
through such respective Monthly Vesting Dates, and without regard to whether or
not a “closed window period” is in effect on any such respective Monthly Vesting
Date.

 

In consideration for the Company’s agreement to add this Section 16 to the Stock
Agreement, the Participant

 

(a) is entering into a Rule 10b5-l stock selling plan calling for the sale, on
the trading day following each respective Monthly Vesting Date, of enough
Pent-Up Restricted Stock to generate gross proceeds equal to 40% of the gross
taxable income recognized by the Participant on such Monthly Vesting Date by
virtue of such vesting, and not calling for any other sales, and calling for the
direct payment to the Company from such gross proceeds of an amount equal to the
required Federal and California tax withholding amounts, and

 

(b) agrees not to ever sell, assign or otherwise transfer a set of shares in an
amount equal to 30% of the Restricted Stock then vested, unless the Company is
acquired, the Participant leaves the service of the Company, or such sale,
assignment or transfer is allowed (i) by an express written permission of the
Company’s Compensation Committee, which may be granted or withheld in the
Committee’s sole discretion, or (ii) if the Committee and the Participant can
reach such an agreement, by a contractual algorithm (which may include any
agreed- upon parameters and values) which is set forth in a written agreement
for such purpose.

 

The Company agrees, if required by the Rule 10b5-l stock selling plan referred
to above, to deliver to the broker identified in such Rule 10b5-l stock selling
plan, on the first day

 

Path 1 - Third Amendment of Restricted Stock Award Agreement (Zavoli)(signed_)
(2)



--------------------------------------------------------------------------------

that the American Stock Exchange is open for regular market trading following
each Monthly Vesting Date, stock certificates free of any restrictive legends in
an amount equal to 70% of the amount of Pent-Up Restricted Stock that vests in
accordance with this Section 16 on such Monthly Vesting Date.

 

2. It is the sole responsibility of Zavoli to establish the Rule 10b5-l stock
selling plan. Path 1 has no obligation to provide any assistance in preparing or
establishing such a plan; and if Path 1 does provide or has provided any such
assistance, Path 1 shall have no obligation to provide any further assistance.
Zavoli shall have the sole responsibility both to ensure that the plan fully
complies with Section 16(a) of the Stock Agreement and to look to his own
interests as to every other aspect of the plan.

 

3. Even if Zavoli fails to establish, or terminates, a complying Rule 10b5-l
stock selling plan, Section 16(b) of the Stock Agreement will remain in full
force and effect.

 

4. Except as expressly amended by this Amendment, the Stock Agreement remains
unchanged and in full force and effect.

 

5. The parties acknowledge that they have the right to have been represented by
legal counsel of their own choosing, and that Heller Ehrman LLP and Hayden
Trubitt are representing Path 1 and are not representing Zavoli.

 

/s/ John Zavoli

JOHN ZAVOLI

PATH 1 NETWORK TECHNOLOGIES INC.

By:

 

/s/ David Carnevale

 

2